IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TONY M. MIMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-2208

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 7, 2017.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Tony M. Mims, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief-
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.